     Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


ANGELA CRUTCH,                                   Case No. 4:21-cv-02725

      Plaintiff,

               v.                                ORIGINAL COMPLAINT

RELIANT PRO REHAB, LLC                              JURY TRIAL DEMANDED
d/b/a RELIANT REHABILITATION

      Defendant.




                                  ORIGINAL COMPLAINT

       Plaintiff Angela Crutch (“Plaintiff” or “Crutch”), for her Original Complaint against

Reliant Pro Rehab, LLC, d/b/a Reliant Rehabilitation (“Defendant” or “Reliant”), alleges as

follows:

       1.      This action is brought by Crutch arising from Reliant’s retaliating against her in

response to her investigations and efforts to stop Reliant’s false and fraudulent statements,

reports and claims for payment that Reliant and its affiliated companies routinely and

intentionally submitted to the United States Government. Plaintiff files this Complaint against

Defendant pursuant to the anti-retaliation provision of the federal False Claims Act, 31 U.S.C. §§

3730(h), to recover damages for wrongful retaliation, and alleges as follows:

                             I.    JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331 and 31 U.S.C. § 3732.
      Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 2 of 11




        3.      This Court has personal jurisdiction and venue over Defendant pursuant to 28

U.S.C. § 1391(b) and 31 U.S.C. § 3732(a). Jurisdiction is proper over the Defendant because the

Defendant can be found in, resides in, and/or has transacted business within this Court’s

jurisdiction, and some of the acts in violation of 31 U.S.C. § 3729 occurred within this district.

        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 (b) & (c) and 31

U.S.C. § 3732(a) because Defendant resides in or transacts business in this district and because a

substantial portion of the events or omissions giving rise to the claims alleged herein occurred in

Navasota, Grimes County, which is within this District. Plaintiff is familiar with Defendant’s

fraudulent practices alleged in this Complaint and is aware that the pervasive misconduct at issue

occurred in this District.

                                        II.      PARTIES

        5.      Plaintiff Angela Crutch is a former employee of Reliant, and a citizen and resident

of Montgomery County, Texas.

        6.      Defendant Reliant Pro Rehab, LLC, d/b/a Reliant Rehabilitation is a limited

liability company incorporated and doing business in Texas. Its registered address is 5212

Village Creek Drive, Plano, TX 75093. It can be served through its registered agent, C T

Corporation System, 1999 Bryan St., #900, Dallas TX 75201-3136, or through its attorney who

is representing Reliant in this matter, David R. Jimenez, Jackson Lewis P.C., 90 State House

Square, 8th Floor, Hartford, CT 06103, David.Jimenez@jacksonlewis.com.

                                          III.    FACTS

A.      Crutch’s Employment at Reliant

        7.      Angela Crutch (“Crutch”) began working for Reliant as a Speech Language

Pathologist in April of 2017. She worked as a traveling therapist and as a full-time therapist in at

least eleven of Reliant’s locations.


                                                 2
        Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 3 of 11




B.       Crutch Opposes Reliant’s FCA Violations and Reliant Retaliates with Criticism,
         Pay Cut, and Transfer

         8.    In November of 2019, Crutch reported to Reliant’s compliance department that

two of Reliant’s physical therapy assistants at the Brenham skilled nursing facility were

engaging in Medicare fraud, by billing for services not provided.

         9.    Although Reliant confirmed that Crutch’s report was accurate and terminated the

two PT assistants, Reliant retaliated against Crutch.

         10.   Rather than praising Crutch for speaking up about Medicare fraud and reporting

what she saw, Reliant retaliated against Crutch, criticizing her for failing to maintain harmonious

relationships with her coworkers that were defrauding the Government.

         11.   Reliant made clear that it did not want its employees to blow the whistle on fraud

if it interfered with the “harmony” of coworkers’ relationships.

         12.   The retaliation escalated from the criticism leveled at Crutch in November of

2019 to Reliant cutting Crutch’s pay and transferring her to a different location in December

2019.

         13.   Crutch was informed of the pay cut and transfer during a phone call with Crutch’s

regional manager and a representative of Reliant’s HR department. Crutch was told that Reliant

was cutting her pay and transferring her because her coworkers complained that Crutch’s

whistleblowing evidenced a bad attitude.

C.       Second Retaliation

         14.   Crutch was transferred from the Brenham facility to Reliant’s facility in Navasota,

where she immediately witnessed rampant Medicare fraud by the Physical Therapist (PT),

Occupational Therapist (OT) and Physical Therapy Assistant (PTA). Crutch was told by various




                                                 3
      Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 4 of 11




Nexion nursing staff members, that the fraud she witnessed had been going on for years at

Reliant’s Navasota facility.

       15.       The fraud witnessed by Crutch was simple—Reliant’s therapists (including Palak

Bhatt, Holden Whitley, and Jennifer Vaughn) billed for services not provided. For example,

Reliant therapists who did not provide therapy services to a patient at all or who provided

therapy for less than 20 minutes would routinely bill for 50-87 minutes.

       16.       Additionally, frequently PT and OT would both see a patient at the same time for

less than 20 minutes but would each bill 50 to 87 minutes separately (as if they each saw the

patient separately for 50 to 87 minutes individually.)

       17.       Additionally, the quality of the services rendered was often quite poor, as

witnessed by Crutch and evidenced and reported by Nexion nursing staff members, other Reliant

therapists, and the patients themselves.

       18.       On or about May 4 Crutch reported the fraud she witnessed at Reliant’s Navasota

location to Kayla Gillispie, the Director of Rehabilitation.

       19.       Crutch had previously reported the fraud to Gillispie at least three times

previously after patients complained to Crutch.

       20.       Gillispie responded that she was fully aware of the Medicare fraud happening in

that building.

       21.       When Crutch arrived to work on the day following her reporting the fraud, she

found that Gillispie had told Palak Bhatt, Holden Whitley, and Jennifer Vaughn that Crutch

reported their fraud and that they had moved their desks away from Crutch’s desk.




                                                  4
      Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 5 of 11




           22.   They told Crutch that they moved their desks because they were afraid of her.

Crutch reported this to Reliant’s HR department as well, and was asked to speak to Reliant’s

Compliance department, which she did for almost an hour.

           23.   Reliant’s retaliation for this activity followed quickly. The day after she made this

report to Reliant’s HR and Compliance departments, HR informed Crutch that she was being put

on paid administrative leave. The justification was that Crutch threatened Nexion’s Activities

Director, a ridiculous falsehood.

           24.   After being on paid administrative leave for 4 days (Monday through Thursday),

Crutch returned to work and was told that the investigation concerning the PT, OT, and PTA

found nothing significant and that some training would be provided to all staff concerning group

billing.

D.         Third and Final Retaliation

           25.   On Friday, May 21, Reliant engaged in its third and final act of retaliation against

Ms. Crutch, terminating her. Ms. Crutch was told that she would be given no more hours to work

for Reliant’s Navasota facility and to pack her belongings and leave.

E.         Fraud on the Federal Government

           26.   Crutch had good reason to believe that Reliant was participating in fraud on the

Medicare system, as described above.

           27.   Defendant’s ongoing scheme violates the federal False Claims Act because (as

stated above) they knowingly submitted false information in order to obtain Medicare payments

from the United States Treasury.

           28.   Defendant violated the False Claims Act by knowingly, or with a reckless

disregard for the truth, causing the submission of false or fraudulent claims; for making, using or

causing to be made or used false records or statements material to false or fraudulent claims; for


                                                   5
      Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 6 of 11




making, using, or causing to be made or used false records or statements material to avoid

obligations to pay or transmit money to the Government, and/or for knowingly concealing or

knowingly and improperly avoiding or decreasing obligations to pay or transmit money or

property to the Government, including, but not limited to the submission of false or fraudulent

statements regarding the services provided to the residents of Reliant’s facilities, including the

facilities in Brenham, and Navasota.

F.     Crutch’s Experience After Termination

       29.     After Reliant terminated Crutch, she experienced severe mental anguish and

emotional distress. She also had difficulty finding a new job, suffering lost wages.

                                 IV.      RETALIATION CLAIM

       30.     Crutch was criticized, had her pay cut, was transferred, and was terminated by

Reliant all in retaliation for her continued activity in trying to stop Reliant’s fraud on the federal

government.

       31.     As described above, Crutch engaged in protected activity when she investigated

and opposed the fraudulent nature of Defendant’s schemes to obtain money from the

Government in the form of Medicare payments.

       32.     Specifically, Crutch opposed Defendant’s practice of making fraudulent

representations to CMS in order to ensure that Defendant continued to receive federal Medicare

funds, which practice could reasonably lead to a viable claim under the FCA and demonstrated a

distinct possibility of FCA litigation.

       33.     Crutch’s actions were motivated by her good faith belief that Defendant was

committing fraud against the United States.

       34.     Defendant was on notice that Crutch was investigating and opposing the fraud as

evidenced by Crutch’s statements to Kayla Gillispie and to personnel in Reliant’s HR


                                                  6
       Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 7 of 11




Department. These statements put Defendant on notice that litigation was a reasonable

possibility.

        35.    Defendant retaliated against Crutch by criticizing her, cutting her pay, transferring

her to a different location, and finally terminating her, in retaliation for protected activities

including investigating and opposing fraudulent practices by Defendant.

        36.    Defendant’s retaliation against Crutch was motivated by her protected activity

described in this Complaint.        Each of Defendant’s retaliatory acts happened shortly after

Crutch’s engaging in the protected activity. Crutch’s protected activity is the only possible cause

of Defendant’s retaliatory acts, because Crutch was otherwise recognized as doing an excellent

job.

        37.    Defendant’s retaliation and discrimination inflicted damages on Crutch, including,

but not limited to, past and future earnings, lost employment benefits (including health insurance

benefits and retirement contributions), job-search expenses, humiliation, mental anguish,

emotional distress, and litigation costs.

                               V.      THE FALSE CLAIMS ACT

        38.    The False Claims Act provides, inter alia, that any person who--

               (A)    knowingly presents, or causes to be presented, a false or fraudulent
               claim for payment or approval;

               (B)    knowingly makes, uses, or causes to be made or used, a false
               record or statement material to a false or fraudulent claim;

               (C)      conspires to commit a violation of subparagraph (A), (B), (D), (E),
               (F), or (G); . . . or

               (G)    knowingly makes, uses, or causes to be made or used, a false
               record or statement material to an obligation to pay or transmit money or
               property to the Government, or knowingly conceals or knowingly and
               improperly avoids or decreases an obligation to pay or transmit money or
               property to the Government,



                                                 7
     Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 8 of 11




               is liable to the United States Government for a civil penalty of not less
               than $5,000 and not more than $10,000, as adjusted by the Federal Civil
               Penalties Inflation Adjustment Act of 1990 (28 U.S.C. 2461 note; Public
               Law 104-4101), plus 3 times the amount of damages which the
               Government sustains because of the act of that person.

31 U.S.C.A. § 3729 (a)(1)(A-G).

       39.     The term “claim” includes “any request or demand, whether under a contract or

otherwise, for money . . . that—

       (i)     is presented to an officer, employee, or agent of the United States; or

       (ii)   is made to a contractor, grantee, or other recipient, if the money or
       property is to be spent or used on the Government’s behalf or to advance a
       Government program or interest, and if the United States Government--

              (I)     provides or has provided any portion of the money or property
       requested or demanded; or

              (II)    will reimburse such contractor, grantee, or other recipient for any
       portion of the money or property which is requested or demanded . . .

31 U.S.C.A. § 3729 (a)(2).

       40.     The Relief from Retaliatory Actions provision of the False Claims Act states:

               (1)      In general.
               Any employee . . . shall be entitled to all relief necessary to make that
               employee . . . whole, if that employee . . . is discharged, demoted,
               suspended, threatened, harassed, or in any other manner discriminated
               against in the terms and conditions of employment because of lawful acts
               done by the employee, contractor, agent or associated others in furtherance
               of an action under this section or other efforts to stop 1 or more violations
               of this subchapter.

               (2)     Relief.
               Relief under paragraph (1) shall include reinstatement with the same
               seniority status that employee, contractor, or agent would have had but for
               the discrimination, 2 times the amount of back pay, interest on the back
               pay, and compensation for any special damages sustained as a result of the
               discrimination, including litigation costs and reasonable attorneys’ fees. . .

31 U.S.C.A. § 3730(h).



                                                 8
      Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 9 of 11




                                  VI.     CAUSES OF ACTION

                                           COUNT ONE

RETALIATORY DISCHARGE UNDER THE FALSE CLAIMS ACT, 31 U.S.C. §3730(h)

       41.     All paragraphs of this Complaint are incorporated herein by reference.

       42.     Plaintiff engaged in protected activity when she investigated and reported the

fraudulent nature of Defendant’s schemes.

       43.     Plaintiff’s actions were aimed at matters that reasonably could lead to a viable

claim under the FCA and/or demonstrated a distinct possibility of FCA litigation.

       44.     Plaintiff’s actions were motivated by her good faith belief that Defendant was

committing fraud against the United States.

       45.     Defendant was on notice that Plaintiff was investigating the fraud as evidenced by

her multiple conversations wherein she complained about these fraudulent practices, including

statements she made shortly before she was terminated. These conversations put Defendant on

notice that litigation was a reasonable possibility.

       46.     Defendant retaliated against Plaintiff by criticizing her, cutting her pay,

transferring her, and finally terminating her employment in retaliation for protected activities

including investigating and opposing fraudulent practices by Defendant in violation of the anti-

retaliation provisions of the FCA, 31 U.S.C. § 3730(h).

       47.     Defendant’s termination of Plaintiff was motivated by Plaintiff’s protected

activity described in this Complaint. Defendant committed each retaliatory act shortly after

Plaintiff engaged in protected activity, and the protected activity is the only possible cause of the

termination of Plaintiff, as she was otherwise recognized as doing an excellent job.




                                                  9
     Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 10 of 11




        48.    Defendant’s retaliation and termination inflicted damages on Plaintiff, including

lost income, lost employment benefits, job search expenses, mental anguish and emotional

distress.

        49.    Pursuant to 31 USC §3730(h)(2), Plaintiff is entitled to two times the amount of

back pay, interest on the back pay, and compensation for any special damages sustained as a

result of the discrimination, including litigation costs and reasonable attorneys’ fees, past and

future earnings, lost employment benefits (including health insurance benefits and retirement

contributions), job-search expenses, damages for humiliation, mental anguish, and emotional

distress, pre and post-judgment interest, litigation costs and attorneys’ fees, and any other relief

that this Court deems appropriate, all collectively in an amount to be determined at trial.

                                            PRAYER

        WHEREFORE, Plaintiff prays for the following relief:

        1.     Two times the amount of back pay, interest on the back pay, and compensation

for any special damages sustained as a result of the discrimination, including litigation costs and

reasonable attorneys’ fees, past and future earnings, lost employment benefits (including health

insurance benefits and retirement contributions), job-search expenses, damages for humiliation,

mental anguish, and emotional distress, pre and post-judgment interest, litigation costs and

attorneys’ fees, and any other relief that this Court deems appropriate, all collectively in an

amount to be determined at trial;

        2.     An award to Plaintiff pursuant to 31 U.S.C. §3730(d) of reasonable attorneys’

fees, costs, and expenses; and

        3.     Such other relief as the Court deems just and equitable.




                                                 10
Case 4:21-cv-02725 Document 1 Filed on 08/20/21 in TXSD Page 11 of 11




                                   JURY DEMAND

 Plaintiff hereby demand a jury trial on all issues triable to a jury.



 Dated: August 20, 2021.

                                                 Respectfully submitted,

                                                 /s/ Cory S. Fein
                                                 Cory S. Fein
                                                 Cory Fein Law Firm
                                                 712 Main Street, Suite 800
                                                 Houston, TX 77002
                                                 (281) 254-7717
                                                 (530) 748 - 0601 (fax)
                                                 cory@coryfeinlaw.com


                                                 For Plaintiff Angela Crutch




                                           11
